                                UNITED STATES DISTRICT COURT
                               CENTRAL DISTRICT OF CALIFORNIA

                                   CIVIL MINUTES – GENERAL

Case No. 2:21-cv-01418-MWF (MAA)                                           Date: July 9, 2021
Title       Floyd Eugene Bender Jr. v. Los Angeles County Sheriff et al.



Present:    The Honorable MARIA A. AUDERO, United States Magistrate Judge


                   James Muñoz                                              N/A
                   Deputy Clerk                                    Court Reporter / Recorder

           Attorneys Present for Plaintiff:                   Attorneys Present for Defendants:
                        N/A                                                 N/A

Proceedings (In Chambers):             Order to Show Cause Why This Case Should Not Be
                                       Dismissed for Want of Prosecution

       Plaintiff Floyd Eugene Bender Jr. (“Plaintiff”) filed a Complaint on February 1, 2021 (ECF
No. 1) and a First Amended Complaint (“FAC,” ECF No. 5) on February 16, 2021.

        On April 6, 2021, the Court issued a Memorandum Decision and Order Dismissing First
Amended Complaint with Leave to Amend (“Order”). (Order, ECF No. 20.) The Court ordered
Plaintiff to, no later than May 6, 2021, either file a Second Amended Complaint (“SAC”) or advise
the Court that Plaintiff no longer intends to pursue this lawsuit. (Id. at 1–2, 14.) The Court
cautioned Plaintiff that “failure to timely file a SAC will result in a recommendation that this
action be dismissed for failure to prosecute and/or failure to comply with court orders
pursuant to Federal Rule of Civil Procedure 41(b).” (Id. at 15.) On April 15, 2021, the Order
was returned to the Court as undeliverable by the U.S. postal service. (ECF No. 24.)

        On May 7, 2021, in light of the recent returned mail addressed to Plaintiff (ECF Nos. 24, 25-
27), the Court confirmed that the address on the docket did not match the address in Plaintiff’s notice
of change of address (ECF No. 16): Plaintiff’s address number was entered as 383 instead of 838.
(ECF No. 28.) The Court thereby directed the Clerk to change Plaintiff’s address on the docket to
match his notice of change of address (ECF No. 16) and to send ECF Nos. 18, 20, 21, and 23 to
Plaintiff’s corrected address. (ECF No. 28.) The Court also extended Plaintiff’s deadline to file a
SAC to June 7, 2021. (Id.)

      To date, Plaintiff has not filed a SAC or a Notice of Dismissal of the action. (A Notice of
Dismissal form is attached to this order.) Plaintiff is ORDERED TO SHOW CAUSE by August 9,


CV-90 (03/15)                            Civil Minutes – General                               Page 1 of 2
                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                  CIVIL MINUTES – GENERAL

Case No. 2:21-cv-01418-MWF (MAA)                                        Date: July 9, 2021
Title       Floyd Eugene Bender Jr. v. Los Angeles County Sheriff et al.


2021 why the Court should not recommend that the case be dismissed for want of prosecution and
for failure to comply with Court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1. If Plaintiff
files a SAC or a Notice of Dismissal on or before that date, this Order to Show Cause will be
discharged, and no additional action need be taken.

       Plaintiff is advised that failure to comply with this order will result in a
recommendation that the lawsuit be dismissed for failure to prosecute and/or comply with
court orders. See Fed. R. Civ. P. 41(b); C.D. Cal. L.R. 41-1.

        It is so ordered.

Attachment
Notice of Dismissal




                                                                        Time in Court:        0:00
                                                                  Initials of Preparer:       JM


CV-90 (03/15)                          Civil Minutes – General                            Page 2 of 2
